Citation Nr: 0312292	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the RO in 
Columbia, South Carolina, which granted service connection 
for a skin disorder and awarded a 10 percent disability 
evaluation.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  A skin disorder is currently manifested by 
hypopigmentation of the forehead, scattered blemishes on the 
face, scattered pustules around the hair shaft of the neck 
area, papules around the upper interscapular area of the back 
and scales on the retroauricular and external right ear.


CONCLUSION OF LAW

1.  The criteria for a rating higher then 10 percent for a 
skin disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the January 
1999 rating decision, the September 1999 rating decision, in 
the March 1999 statement of the case, the September 1999 
supplemental statement of the case, the January 2002 
supplemental statement of the case, the January 2003 
supplemental statement of the case, the February 2003 
supplemental statement of the case, VA letters to the veteran 
dated in January 2001, March 2001, April 2002, and a Board 
remand dated in August 2000, have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments and testimony.  The rating decisions, statement of 
the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from November 1988 to 
September 1997.

A rating action in January 1999 granted service connection 
for seborrheic dermatitis based on service medical records 
reflecting treatment of the skin disorder in service.  A 10 
percent rating was assigned based on findings from a VA 
dermatological examination of December 1998 during which the 
veteran complained of a skin rash in his nasolabial folds, 
facial area above his cheekbones, his hair and the outer 
portion of his ears.  The rash was manifested by flakiness of 
the skin and severe dandruff.  On examination, the skin 
displayed flaking and scaling over the nasolabial fold and 
along the cheekbone edges.  His face had a prominent area of 
scaly scalp rash primarily on the vertex of the head.  The 
listed conditions were consistent with seborrheic dermatitis 
and the pertinent diagnosis was seborrheic dermatitis.

VA outpatient progress notes dated April 1999 and June 1999 
reflect treatment for a skin disorder.  In April 1999, the 
veteran complained of dermatitis on the palms of his hands, 
his head and the facial cheek area.  The examiner noted that 
the palms had increased redness with scaling and his face had 
discolored papules on the cheeks which were pruritic.  His 
scalp had white patches along with patches of scales.  The 
pertinent diagnosis was dermatitis.  In June 1999, upon 
examination of the veteran's hands, face and scalp, it 
revealed patchy hypopigmentation, scales, a bit of erythema, 
a few small papules especially on the glabellar and 
nasolabial face and on the lower sides of his chin and shaved 
scalp.  The diagnosis was seborrheic dermatitis.   

During a personal hearing in July 1999, the veteran testified 
that he had a skin disorder on his face, hands and scalp.  He 
noted discoloration around the area of his cheeks and claimed 
that at times his cheeks turned red and became inflamed.  In 
regards to his scalp and hands, he testified that he 
experienced dryness.    

Included in the claims file were 2 color photographs of the 
veteran's face, neck and shoulder area, dated September 1999.  
One photograph revealed a close up of his face while the 
second photograph was taken from a distance.  Both 
photographs revealed discoloration of the veteran's face, 
specifically the cheeks and forehead region.  

In October 1999, the veteran submitted a statement, which 
explained he had been diagnosed with seborrheic dermatitis 
since the Persian Gulf War.  His skin disorder had periods of 
remission whereby it would go away for two to three weeks and 
would then return.  He reported discoloration on his 
forehead, nose and cheek area.  He kept his head shaved 
because his scalp became irritated and tender after hair 
growth occurred.  His facial area would become red and 
irritated to the point of blistering and the blisters would 
eventually burst.  The outer area of his ears, upper and 
lower lip and chin, top of shoulders and middle of his back 
were also affected.  Breakouts occurred on his right eyelid, 
in between his fingernails, groin and hands.  

In August 2000 the Board remanded the case primarily for the 
purpose of affording the veteran a VA examination to 
determine the nature and extent of his current skin disorder.

At an October 2000 VA examination, the veteran complained of 
a rash on his scalp, forehead, beard area, bilateral 
shoulders, back and chest which turned red and would flake.  
On examination, his scalp was shaved and revealed no lesions.  
The retroauricular and external ear on the right were scaly 
and there was hypopigmentation on the central area of the 
forehead along with scattered blemishes on his face.  There 
was bilateral malar hypopigmentation and scaling.  The 
anterior neck revealed a mild irritation with scattered 
pustules around the hair shafts.  His back, in the upper 
interscapular area revealed 1 to 2 millimeter papules.  There 
was a skin tag to the right of the lower spine and the chest 
and abdomen were clear.  On examination of the genitalia a 
wart in the left groin was noted.  Upper extremities revealed 
1 to 2 millimeter papules with secondary changes of 
excoriation about both shoulders, the right was worse than 
the left.  There was dryness and scaling of the lateral lower 
legs, bilaterally.  The pertinent diagnostic impression was 
seborrheic dermatitis with prominent involvement of the 
forehead, malar areas, and the right ear and retroauricular 
area.   

VA outpatient progress notes dated December 2000 to January 
2001 consistently show a finding of seborrheic dermatitis.

VA outpatient progress notes dated January 2002 to September 
2002 reveal treatment for a variety of complaints including 
seborrheic dermatitis.  In a progress note dated May 2002 the 
veteran stated that his seborrheic dermatitis was controlled 
with shampoo and cream.

At a February 2003 private examination, the veteran presented 
with seborrheic dermatitis.  The doctor opined that the 
conditions which the veteran had were quite commonly seen in 
the general population and were very likely not due to 
external exposures.  The doctor further noted that it was 
very difficult to assign a percentage to the body surface 
affected with the disorder because it had little relevance.  
The diagnoses were sebopsoriasis of the face and scalp and 
atopic eczema of the trunk and extremities.

Analysis

The veteran contends that his service-connected skin disorder 
is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

During the pendency of this appeal, the rating criteria for 
skin disorders were revised, effective August 30, 2002.  
Either the old or new rating criteria may apply to the 
veteran's case, whichever are more favorable to him, although 
the new criteria are only applicable to the period of time 
since their effective date.  Karnas, supra; VAOPGCPREC 3-
2000.  Inasmuch as the veteran has been provided with both 
the old and the revised regulations, and the RO has rated the 
disability under both regulations, the Board may proceed in 
making a determination.  

Initially, the Board notes that seborrheic dermatitis is an 
unlisted condition.  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).  The RO has 
rated this condition under Diagnostic Code 7806, pertaining 
to eczema.  

Under the old criteria, in effect prior to August 30, 2002, a 
10 percent rating is assigned for eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area; and a 30 percent rating is assigned for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the revised criteria, in effect from August 30, 2002, a 
10 percent rating is warranted for dermatitis or eczema in 
which at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immuno-suppressive drugs 
required for a total duration of less than six weeks during 
the last 12-month period.  A 30 percent rating is assigned 
for dermatitis or eczema in which 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as revised 
August 30, 2002).  A note following the code provides that 
dermatitis or eczema may be alternatively rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

The medical evidence demonstrates that the veteran has 
seborrheic dermatitis.  Such disorder is currently manifested 
by hypopigmentation of the forehead, scattered blemishes on 
the face, and scales on the retroauricular and external right 
ear.  It is also manifested by scattered pustules around the 
hair shaft of the neck area and papules ranging in size from 
1 - 2 millimeters around the upper interscapular area of the 
back.  The examiner further noted dryness and scaling of the 
lateral lower legs bilaterally.  At the most recent VA 
examination of the skin in October 2000, the examiner 
described the disability as seborrheic dermatitis with 
prominent involvement of the forehead, malar areas, and the 
right ear and retroauricular area.

Under the old rating criteria of Code 7806, a rating higher 
than 10 percent is not warranted, as the evidence does not 
show that the veteran has seborrheic dermatitis with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  Under the revised rating criteria of Code 7806, a 
rating higher than 10 percent is not warranted, as the 
evidence does not show that the veteran has seborrheic 
dermatitis in which 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (as revised August 30, 2002).

Considering all the evidence, the Board finds that the 
veteran's seborrheic dermatitis is no more than 10 percent 
disabling under either the old or new rating criteria.  
Karnas, supra; 38 C.F.R. §§ 4.25, 4.118 (2002 and as revised 
August 30, 2002).

The Board also finds that the veteran's skin disorder is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the skin 
disorder has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.


ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected seborrheic dermatitis is denied.


____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

